Title: From James Madison to Carlos Martínez de Yrujo, 25 May 1801 (Abstract)
From: Madison, James
To: Yrujo, Carlos Martínez de


25 May 1801, Department of State. Responds to Yrujo’s 14 May request to suspend establishment of an American consulate in the Philippine Islands. A decision has been made not to establish such a post, but the matter may be reconsidered at a later time.
 

   
   Tr (AHN: State Archives, vol. 5630). 1 p.; in Spanish. JM’s original letters to Yrujo for this period have not been found, but the translations Yrujo sent to Madrid are in the Spanish archives.


